NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



WILLIAM BECK,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-2319
                                   )
CASSANDARA LEWIS and CAROL         )
HOWARD,                            )
                                   )
           Appellees.              )
___________________________________)

Opinion filed August 9, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Kathleen T. Hessinger, Judge.

Elaine L. Thompson, Brandon, for
Appellant.

William S. Foley, Bryan C. Dion and
Kymberly A. Starr of William S. Foley,
P.A., Tampa, for Appellee Cassandara
Lewis.

No appearance for remaining Appellee.


SILBERMAN, Judge.

             William Beck (the Father) appeals a nonfinal order entitled "Order

Terminating Chapter 751 Temporary Custody Order and Entering Temporary Custody

Order Between the Parents" (the Temporary Order) that grants to Cassandara Lewis
(the Mother) temporary primary custody of their child, J.B. Although the Father raises

several issues on appeal, we conclude that he has not established reversible error and

affirm the Temporary Order.

              The Temporary Order terminates an earlier order that granted temporary

custody of J.B. to Carol Howard, the maternal grandmother (the Grandmother). See §

751.05(6), Fla. Stat. (2015). While the Grandmother had temporary custody of J.B., the

parents were still married; however, they were separated and the Mother lived out-of-

state. After the Mother sought to dissolve the earlier order as to the Grandmother and

reestablish the Mother's custody of J.B., the Father filed a petition for dissolution of

marriage that sought majority time-sharing with J.B. Due to the unusual procedural

posture of the case, the Temporary Order resulted from a single hearing the trial court

conducted in the custody case and the dissolution case.

              In addition to terminating the earlier order, the Temporary Order granted

the Mother primary custody of J.B., established time for the Father to spend with J.B.,

and addressed transportation expenses. Among the issues the Father raises on appeal

are challenges to the time-sharing and the related financial expenses he will incur. We

review a time-sharing determination for competent substantial evidence. See Liguori v.

Liguori, 210 So. 3d 117, 119 (Fla. 2d DCA 2016); Hoff v. Hoff, 100 So. 3d 1164, 1168

(Fla. 4th DCA 2012). The trial court has broad discretion in entering temporary custody

and time-sharing orders. See Riddle v. Riddle, 214 So. 3d 694, 696 (Fla. 4th DCA

2017). Because the record contains competent substantial evidence to support the

Temporary Order and does not reflect an abuse of discretion by the trial court, we affirm

the Temporary Order.




                                            -2-
              The Temporary Order provides for the Father to have time with J.B. during

the summer, holidays, and one weekend per month. The Father asserts that weekend

visits impair his ability to earn a living because part of his income is derived from

working weekends as a DJ. He also contends that the financial burdens imposed on

him in the Temporary Order adversely impact his ability to maintain a meaningful

relationship with J.B. Although we have determined that the Father has not established

reversible error, we note that the trial court must again consider the parties'

circumstances, including financial, before it enters a final judgment that establishes a

parenting plan with a time-sharing schedule and child support pursuant to the

requirements of section 61.13, Florida Statutes (2015). See Aranda v. Padilla, 216 So.

3d 652, 654 (Fla. 4th DCA 2017) (reversing a final judgment when the trial court "fail[ed]

to consider the parties' respective financial positions" in apportioning travel costs

associated with time-sharing). Of course, when entering the final judgment, the trial

court may revisit its decision on temporary relief based on the evidence presented to it

at the final hearing. See Riddle, 214 So. 3d at 696 (recognizing that a trial court may

revisit relief granted in a temporary order when entering final judgment).

              Affirmed.



LaROSE and ATKINSON, JJ., Concur.




                                            -3-